      Case 5:20-cv-00009-DCB-MTP Document 17 Filed 11/17/20 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                             WESTERN DIVISION
TIERRE HILL                                                     PLAINTIFF
VS.                                CIVIL ACTION NO. 5:20-cv-9-DCB-MTP
SERGEANT LAURA JACKSON                                          DEFENDANT


               ORDER ADOPTING REPORT AND RECOMMENDATION
      This matter is before the Court on Defendant Sergeant Laura

Jackson (“Jackson”)’s Motion for Summary Judgment [ECF No. 13] and

Magistrate Judge Michael T. Parker’s Report and Recommendation

(“R&R”) [ECF No. 15].      On August 3, 2020, Defendant Jackson filed

her objections to the Report and Recommendation [ECF No. 16].

Having reviewed the Report and Recommendation, the objections,

applicable statutory and case law, and being otherwise fully

informed of the premises, the Court finds as follows:

                                Background

      Plaintiff Tierre Hill (“Hill”) filed his complaint pursuant

to 42 U.S.C. § 1983. [ECF No. 1]. In his complaint, Hill alleges

that Jackson violated his constitutional rights during a use of

force incident on November 25, 2019. Id. Plaintiff alleges that

Jackson sprayed him with a chemical agent that caused irritation

to the skin on his arms and facial area, and that he was not

provided any medical attention following the use of the chemical

agent. Id.

                                     1
      Case 5:20-cv-00009-DCB-MTP Document 17 Filed 11/17/20 Page 2 of 7



      Before filing suit in this Court, Hill submitted a “Request

for   Administrative    Remedy”    to       the   Mississippi   Department   of

Corrections (“MDOC”) Administrative Remedy Program (“ARP”). [ECF

No. 13-1]. In his request, Hill described the incident and asked

the MDOC for monetary relief. Id.

      Hill’s request was rejected. Id. The ARP rejection form

explains that Hill’s request was denied by the Director of ARP

because it asked for relief “beyond the power of the ARP department

to grant.” Id.

      Jackson filed a Motion for Summary Judgment [ECF No. 13],

arguing that this action should be dismissed because Plaintiff

failed to exhaust available administrative remedies. Magistrate

Judge Parker carefully reviewed the matter and found that the

Defendant has not met the summary judgment burden of proving that

the Plaintiff failed to exhaust available administrative remedies.

[ECF No. 15]. For this reason, Judge Parker recommends that the

Motion for Summary Judgment be denied. [ECF No. 15]. Jackson filed

objections claiming (1) that the R&R is premised on an inaccurate

description of the evidence in the record and (2) that the R&R is

inconsistent with legal authority directly on point with this case.

[ECF No. 16].

                            Standard of Review




                                        2
       Case 5:20-cv-00009-DCB-MTP Document 17 Filed 11/17/20 Page 3 of 7



       A motion for summary judgment will be granted when “the record

indicates that there is ‘no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of

law.’” Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285,

288 (5th Cir. 2004) (citing Fed. R. Civ. P. 56(c); Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986)). “The moving party must show

that    if   the   evidentiary      material     of    record   were    reduced   to

admissible evidence in court, it would be insufficient to permit

the moving party to carry its burden.” Beck v. Texas State Bd. of

Dental Examiners, 204 F.3d 285, 288 (5th Cir. 2004) (citing Fed.

R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986)). The Court must view “the evidence in the light most

favorable to the nonmoving party.” Id. However, the nonmoving party

“cannot      defeat    summary     judgment     with   conclusory      allegations,

unsubstantiated assertions, or ‘only a scintilla of evidence.’”

Turner v. Baylor Richardson Medical Center, 476 F.3d 337, 343 (5th

Cir. 2007) (quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994)).

       When a party objects to a Report and Recommendation, this

Court is required to “make a de novo determination of those

portions      of   the    report    or    specified      proposed      findings   or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1);

see also Longmire v. Guste, 921 F.2d 620, 623 (5th Cir. 1991).

“Parties      filing     objections      must   specifically     identify     those
                                           3
    Case 5:20-cv-00009-DCB-MTP Document 17 Filed 11/17/20 Page 4 of 7



findings objected to. Frivolous, conclusive or general objections

need not be considered by the district court.” Allen v. Outlaw,

No. 5:14-cv-60-DCB-MTP, 2015 WL 4759268, at * 2 (S.D. Miss. Aug.

12, 2015). Moreover, “no factual objection is raised when a

petitioner merely reurges arguments contained in the original

petition.” Hinton v. Pike County, No. 18-60817, 2018 WL 3142942,

at *1 (S.D. Miss. June 27, 2018). A de novo review means that this

Court will “examine the entire record and will make an independent

assessment of the law.” Lambert v. Denmark, No. 2:12-cv-74-KS-MTP,

2013 WL 786356, at *1 (S.D. Miss. Mar. 1, 2013). In conducting

such a review, the Court is not “required to reiterate the findings

and conclusions of the magistrate judge.” Koetting v. Thompson,

995 F.2d 37, 40 (5th Cir. 1993).

                               Analysis

     Defendant Jackson first objects to the claim that the R&R is

premised on an inaccurate description of the evidence in the

record. [ECF No. 16]. After reviewing the evidence, the Court

disagrees.   The   Fifth   Circuit   “strictly”   applies    the   Prison

Litigation Reform Act (“PLRA”)’s exhaustion requirement. Cowart v.

Erwin, 837 F. 3d 44, 451 (5th Cir. 2016). Even so, only “available”

remedies need be exhausted. Ross v. Black, 126 S. Ct. 1850, 1855

(2016).




                                     4
       Case 5:20-cv-00009-DCB-MTP Document 17 Filed 11/17/20 Page 5 of 7



       MDOC Policy 20-08-01 (“The Policy”) lists several requests

for which the relief sought is beyond the power of the MDOC to

grant; monetary relief is not listed as one which is beyond the

power of the MDOC. [ECF No. 13-2]. The Policy did not put Hill on

notice that his requested relief was beyond the power of MDOC prior

to his request for relief with the ARP as Jackson suggests. [ECF

No. 16]. Furthermore, the Wilkinson County Correctional Facility

(“WCCF”) Inmate Handbook, indicates that relief that is beyond the

power of the MDOC to grant cannot be appealed through the ARP

process. [ECF No. 13-3]. Hill’s request was rejected because it

asked for relief beyond the power of the ARP department to grant.

[ECF No. 13-1]. Once Hill’s request was rejected, according to the

WCCF    Inmate   Handbook,     he   was   unable      to   appeal.    [ECF    13-3].

Therefore, after reviewing the evidence the Court agrees with Judge

Parker’s finding that the “Plaintiff was prohibited from appealing

the rejection by the ARP’s own rules.” [ECF No. 15] at 5.

       Jackson’s     second     objection       claims     that      the     R&R   is

inconsistent with legal authority directly on point with this case.

However, this argument          reasserts her claim          that Hill       had an

opportunity to resubmit a corrected grievance seeking relief that

could     be   addressed      through     the   ARP    process,      such     as   an

investigation of the subject incident to determine whether there

was a violation of MDOC policy. See [ECF No. 14]. This argument is



                                          5
    Case 5:20-cv-00009-DCB-MTP Document 17 Filed 11/17/20 Page 6 of 7



a restatement of Defendant’s prior claim and thus has already been

reviewed by Magistrate Judge Michael Parker. Id.

     Jackson specifically relies on Morris v. Walker, in which

this Court found, “even if a prisoner seeks relief that cannot be

granted by the administrative process, such as monetary damages,

he must first exhaust all administrative remedies prior to filing

suit.” Morris, No. 5:16-CV-122-DCB-MTP, 2018 WL 2758258, at *2

(S.D. Miss. June 8, 2018) (citing Woodford v. Ngo, 548 U.S. 81, 85

(2006)). In Morris, the Petitioner filed his complaint with the

Court “prior to receiving the First Step Response”. Id. at 83.

Here, Hill filed an initial request with the MDOC seeking monetary

relief and received his rejection letter prior to filing his

complaint with the Court. Hill took his request as far as the ARP

would allow before commencing action in this Court. Moreover, Judge

Parker’s findings are consistent with this Court’s previous ruling

in Bell v. Mgmt. & Training Corp., No. 5:16-CV-39-DCB-MTP, 2017 WL

6060885, at *1 (S.D. Miss. Dec. 7, 2017).

     Having conducted a de novo review of the portions of the R&R

objected to and having reviewed the remainder for plain error and

finding none, the Court is satisfied that Magistrate Judge Parker

has undertaken an extensive examination of the issues in this case

and has issued a thorough opinion which the Court has adopted.

     Accordingly,

                                   6
    Case 5:20-cv-00009-DCB-MTP Document 17 Filed 11/17/20 Page 7 of 7



    IT IS HEREBY ORDERED that Magistrate Judge Parker’s Report

and Recommendation [ECF No. 15] is ADOPTED as the findings and

conclusions of this Court.

    IT IS FURTHER ORDERED that the Defendant’s objections [ECF

No. 16] are OVERRULED.

    SO ORDERED this the 17th day of November, 2020.

                                         _/s/ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE




                                   7
